Citation Nr: 0530280	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina 


THE ISSUE

Entitlement to service connection for arthritis of the low 
back, to include as secondary to service-connected residuals 
of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from November 1967 to July 
1969.  Subsequently, the veteran also had Army National Guard 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The file was subsequently 
transferred to the RO in St. Petersburg, Florida.  The 
veteran testified before the undersigned at a Travel Board 
hearing in July 2003.  A transcript of that hearing has been 
associated with the claims folder.

In April 2004, the Board remanded the case to the RO for the 
RO to secure a VA examination and opinion, Social Security 
Administration records, and for compliance with VCAA 
requirements.  The RO then issued a supplemental statement of 
the case (SSOC) in July 2005, and has otherwise complied with 
the above requests.  The case has been returned to the Board 
and is again ready for appellate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence that the veteran is 
currently diagnosed with arthritis of the low back.

CONCLUSION OF LAW

Service connection for arthritis of the low back, to include 
as secondary to service-connected residuals of a low back 
injury is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service-connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Initially, the Board observes that service medical records 
(SMRs) are silent as to complaints or diagnoses for arthritis 
to the low back in service.  Post-service medical records 
also fail to reveal any complaints or diagnoses of arthritis 
to the low back for many years after service.  Therefore, 
there is no basis to award service connection based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Similarly, there is no basis to presume the in-service 
incurrence of any arthritis as chronic disease.  See 38 
U.S.C.A. §§ 1101(3),  1112(a)(1), 1137; 38 C.F.R. § 
3.307(a)(3); see 38 C.F.R.  § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

The veteran specifically seeks service connection for 
arthritis of the low back as secondary to his service-
connected residuals of a low back injury (suffered during 
active duty training in 1991)  The veteran is clearly 
service-connected for residuals of a low back injury.  This 
fact is not in dispute.

Upon review of the record, the Board finds no competent 
evidence to support the veteran's claim.  That is, review of 
the record fails to reveal any current diagnosis of arthritis 
of the low back.  Service connection requires competent 
evidence of current diagnosis of the claimed disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Thus, 
absent evidence of a current disability, service connection 
cannot be granted. Id.

Specifically, X-rays taken in connection with a March 2005 VA 
examination (along with a VA medical opinion)show no 
arthritis.  An addendum in the report of the VA examiner 
states, "[o]ther than minimal scoliosis, the lumbar spine 
films are normal, with no arthritic changes."  The Board 
notes that in the September 2005 Appellant's Brief, the 
veteran's representative argues that the VA examiner 
initially opined that the veteran had arthritis and then 
failed to address the next question from the Board remand.  

The argument of the representative is without merit.  The 
Board observes that the examiner stated it was his belief 
that the veteran had arthritis to the low back before the X-
rays were performed, and he subsequently amended his opinion 
after the X-ray results demonstrated no arthritis to the low 
back.  

In support of a current diagnosis of arthritis, the veteran 
relies on a July 2002 VA prescription record which indicates 
that the veteran was prescribed salsalate in treatment for 
arthritis.  The record fails to specify what area of the body 
is affected by arthritis.  On the other hand, the March 2005 
VA opinion is based on extensive evaluation and a complete 
review of the claims folder.  Furthermore, a note regarding a 
prescription for arthritis, without more, is not sufficient 
medical evidence to confirm the existence of the arthritic 
condition at issue in this appeal.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
See generally Evans v. West, 12 Vet. App. 22 (1998) (when 
adequately explained, the Board is free to favor one medical 
opinion over another).  The Board finds the July 2002 VA 
prescription record of limited probative value and outweighed 
by the VA medical opinion against the claim.  

Even assuming arguendo that the July 2002 VA prescription 
record demonstrates current arthritis of the low back, there 
is simply no competent medical evidence of record that 
demonstrates a nexus between the veteran's alleged arthritis 
and the veteran's period of service or any service-connected 
disability.  Boyer, 210 F.3d at 1353, Velez 11 Vet. App. at 
158.  As noted above, the veteran's personal, lay opinion as 
to the etiology of the disorder at issue is not competent 
evidence needed to establish service connection or secondary 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

The Board concludes that the preponderance of the evidence is 
against service connection for arthritis of the low back, to 
include as secondary to the veteran's service connected 
residuals of a low back injury.  Simply stated, there is no 
competent evidence of a service-connected or secondary 
relationship.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b). 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in July 2001 
and a supplemental letter dated in May 2004, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the May 2004 VCAA letter from the RO 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra. 

The Board observes that the RO issued the July 2001 VCAA 
notice letter prior to the May 2002 adverse determination on 
appeal.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that the veteran has received all required VCAA notice, as 
well as all required assistance, as discussed below, such 
that there is no prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Moreover, the Board 
emphasizes that neither the veteran nor his representative 
has made any showing or allegation of any defect of VCAA 
notice has prejudiced him in any way.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA outpatient treatment records, Social 
Security Administration disability records, and various 
private medical records as identified and authorized by the 
veteran.  The veteran has submitted private medical evidence 
and several written personal and lay statements, as well as 
his hearing testimony.  In addition, the veteran was afforded 
a VA examination and opinion.  The Board remanded this case 
to assist the veteran with his claim.  The Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for arthritis of the low back, to include 
as secondary to service-connected residuals of a low back 
injury, is denied


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


